Citation Nr: 1636808	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  06-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to include vertigo, dizziness, labyrinthitis, inner ear infections and vestibular neuritis. 

2.  Entitlement to service connection for bilateral hearing loss secondary to Meniere's disease. 

3.  Entitlement to service connection for Reiter's syndrome. 

4.  Entitlement to service connection for peripheral neuropathy, to include restless leg syndrome, paresthesia, tremors, pain surges, muscle spasms, weakness and carpal tunnel syndrome, secondary to Reiter's syndrome. 

5.  Entitlement to service connection for anxiety and depression, including major depression, secondary to Reiter's syndrome. 

6.  Entitlement to service connection for soft tissue swelling of the hands and feet secondary to heart disease. 

7.  Entitlement to service connection for arthritis, to include ankylosing spondylitis, secondary to Reiter's syndrome. 

8.  Entitlement to service connection for prostate condition, to include benign prostatic hypertrophy, erectile dysfunction and decreased sex drive, secondary to Reiter's syndrome. 

9.  Entitlement to service connection for irritable bowel syndrome secondary to Reiter's syndrome. 

10.  Entitlement to service connection for skin rashes and blisters secondary to Reiter's syndrome. 

11.  Entitlement to service connection for eye infections and poor eyesight secondary to Reiter's syndrome. 

12.  Entitlement to service connection for hypertension secondary to Reiter's syndrome. 

13.  Entitlement to service connection for heart disease status post myocardial infarctions to include irregular heart beat secondary to Reiter's syndrome. 

14.  Entitlement to service connection for diabetes mellitus, to include hyper and hypoglycemia, secondary to Reiter's syndrome. 

15.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1964 to January 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2003 and March 2004 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in April 2004, a statement of the case (SOC) was issued in December 2005, and a VA Form 9 (Substantive Appeal) was timely received in January 2006. 

In March 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In July 2008 the Board remanded the issues for further development.  In December 2010, the Board denied the issues of entitlement to service connection for Meniere's disease and bilateral hearing loss and remanded the remaining issues on appeal for further development.  The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in February 2012, the Court granted a Joint Motion to Remand (JMR), and remanded the case to the Board for readjudication consistent with the Joint Motion.

This case was again previously before the Board in July 2012, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

On July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired a withdrawal of all 15 remaining issues that were currently on appeal before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for Meniere's disease, to include vertigo, dizziness, labyrinthitis, inner ear infections and vestibular neuritis, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for bilateral hearing loss secondary to Meniere's disease by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for Reiter's syndrome by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for peripheral neuropathy, to include restless leg syndrome, paresthesia, tremors, pain surges, muscle spasms, weakness and carpal tunnel syndrome, secondary to Reiter's syndrome, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for anxiety and depression, including major depression, secondary to Reiter's syndrome, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for soft tissue swelling of the hands and feet secondary to heart disease by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for arthritis, to include ankylosing spondylitis, secondary to Reiter's syndrome, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for prostate condition, to include benign prostatic hypertrophy, erectile dysfunction and decreased sex drive, secondary to Reiter's syndrome, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for irritable bowel syndrome secondary to Reiter's syndrome by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for skin rashes and blisters secondary to Reiter's syndrome by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

11.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for eye infections and poor eyesight secondary to Reiter's syndrome
by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

12.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for hypertension secondary to Reiter's syndrome by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

13.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for heart disease status post myocardial infarctions to include irregular heart beat secondary to Reiter's syndrome by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

14.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for diabetes mellitus, to include hyper and hypoglycemia, secondary to Reiter's syndrome by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

15.  The criteria for withdrawal of an appeal of the issue of entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a signed letter dated July 2016 and received July 2016, the Veteran expressed that he desired to withdraw his appeal of all 15 remaining issues currently before the Board on appeal.  Hence, there remain no allegations of errors of fact or law with regard to this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

Entitlement to service connection for Meniere's disease, to include vertigo, dizziness, labyrinthitis, inner ear infections and vestibular neuritis, is dismissed.

Entitlement to service connection for bilateral hearing loss secondary to Meniere's disease is dismissed.

Entitlement to service connection for Reiter's syndrome is dismissed.

Entitlement to service connection for peripheral neuropathy, to include restless leg syndrome, paresthesia, tremors, pain surges, muscle spasms, weakness and carpal tunnel syndrome, secondary to Reiter's syndrome, is dismissed.

Entitlement to service connection for anxiety and depression, including major depression, secondary to Reiter's syndrome, is dismissed.

Entitlement to service connection for soft tissue swelling of the hands and feet secondary to heart disease is dismissed.

Entitlement to service connection for arthritis, to include ankylosing spondylitis, secondary to Reiter's syndrome. 

Entitlement to service connection for prostate condition, to include benign prostatic hypertrophy, erectile dysfunction and decreased sex drive, secondary to Reiter's syndrome, is dismissed.

Entitlement to service connection for irritable bowel syndrome secondary to Reiter's syndrome, is dismissed.

Entitlement to service connection for skin rashes and blisters secondary to Reiter's syndrome, is dismissed.

Entitlement to service connection for eye infections and poor eyesight secondary to Reiter's syndrome, is dismissed.

Entitlement to service connection for hypertension secondary to Reiter's syndrome is dismissed.

Entitlement to service connection for heart disease status post myocardial infarctions to include irregular heart beat secondary to Reiter's syndrome is dismissed.

Entitlement to service connection for diabetes mellitus, to include hyper and hypoglycemia, secondary to Reiter's syndrome is dismissed.

Entitlement to a TDIU is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


